DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 11/9/21.  Claims 1, 3, 4, 8, 10, and 11 are pending in the application.  Claims 2, 5-7, 9, and 12-14 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 8, 10, and 11 are rejected under 35 U.S.C. 112.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565)
and Bruce et al. (US 2015/0142844).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 8 discloses “…create the new tenant which based on data from the received request that includes a type of tenant to be created…”  This is not clear as to whether the new tenant is created based on the data or does something else based on the data.  This will be interpreted as “wherein the selected template tenant is used to create the new tenant which is based on data from the received request that includes a type of tenant to be created…”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Bruce et al. (US 2015/0142844) and Srinivasan et al. (US 2014/0075565).

With regard to Independent claim 1, 
Becker teaches a computerized method for creating a tenant of a database system, the tenant to have tenant data stored in a storage of the database system associated with a tenant identifier, the method comprising: 
receiving, at the database system, a request to create a new tenant (Becker, pa 0106, the provider may first select template tenant from tenant template database);
selecting, at the database system, template tenant metadata of a template tenant to create the new tenant based on the received request (Becker, pa 0106, provider may first select tenant template from tenant template database), wherein the template tenant is stored in a document object template file (Becker, pa 0092, Attribute analyzer 804 may instead determine that the data structure is tenant-specific. Accordingly, in one exemplary embodiment, provider 110 may store the data structure in a new schema called tenant template 808 (S. 950).). that is generated by selecting data from the immutable storage of the database system, converting the selected data to objects, and serializing the objects (Becker, pa 0083, Attribute analyzer 804 may analyze provider data structures 213 using data dictionary 216, to determine which data structures are independent of the tenant (i.e., shared data structures 214) and which data structures are dependent upon the tenant (i.e., tenant-specific data structures 215). & Fig. 8c & pa 0085, data structures in data dictionary 216 may include wherein the template tenant includes template tenant metadata and template tenant data (Becker, pa 0082, tenant template may be a database schema and may include table links and tenant-specific data structures), and wherein data of the received request is used to select a type of tenant to be created and metadata associated with the tenant to be created (Becker, pa 0106, the selection of a template may be made to provide the new tenant with a processing environment suited to the tenant’s particular hosting requirements, such as a less complex environment); 
creating, via the database system, a new tenant identifier based on the selected template tenant metadata (Becker, pa 0108, once the copy of tenant template database is created, the copy and its contents may be associated with a unique identifier); and 
creating the new tenant by associating the new tenant identifier and keys of the new tenant with a snapshot of at least a portion of the template tenant metadata at a point in time when the template tenant metadata is made accessible to the new tenant (Becker, pa 0107, the provider may create a copy of the tenant template database containing the selected template by performing a snapshot operation by having the new tenant identifier point to the template tenant metadata without copying the template tenant data of the template tenant and other tenant-specific data (Becker, pa 0098, a tenant may store identifiers, such as table links, to reference shared data structures included in provider database, such that the tenant is not required to store the shared data structures), wherein the new tenant identifier of the new tenant is configured to point to the snapshot of at least a portion of the template tenant metadata (Becker, pa 0096, when generator copies tenant data structure into a new schema called tenant template 808, generator may also copy some of the data content from tenant data structures, & pa 0110, tenant template may also include table links, therefore when the provider deploys a new tenant, tenant database may also get a copy of table links used to access shared data structures); 
associating new tenant data created by the new tenant after the new tenant creation point in time with the new tenant, wherein the new tenant data created by the new tenant subsequent to the new creation point in time is inaccessible to the template tenant (Becker, pa 0057, after tenant data structures are exported from provider database to a particular tenant database, the tenant data structures may thereafter be populated with data content specific to the respective tenant…tenant specific data are stored separate from one another in servers to ensure each of tenants information remains isolated and secured). 
Becker does not teach data stored in an immutable storage. 
 tenant data stored in an immutable storage (Bruce, pa 0013, tenant will have a large volume of data to be stored, the data is historical in nature and can be considered immutable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker to have included the teachings of Bruce because it provides retention over a period of many years (Bruce, pa 0013).
Becker doesn't expressly discuss wherein the template tenant to create the new tenant is selected based on data from the received request that includes a type of tenant to be created, a type of data associated with the tenant to be created, and metadata associated with the tenant to be created.
Srinivasan teaches receiving, at the database system, a request to create a new tenant (Srinivasan, pa 0153, a single customer can create identity domains, or tenancies, within the IDM system) wherein the template tenant to create the new tenant is selected based on data from the received request that includes a type of tenant to be created, a type of data associated with the tenant to be created, and metadata associated with the tenant to be created (Srinivasan, pa 0185, Upon the nominee's submission of the filled web-based form to the web server, the web server can cause the nominee's user identity to be created within customer identity domain 704, and can cause the specified role to be assigned to that user identity.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified 

With regard to Dependent claim 3,
Becker in view of Bruce teaches the method of claim 1, wherein the selecting the template tenant metadata of the template tenant comprises: 
determining whether a template tenant exists based on a type of the request to form a new tenant (Becker, pa 0106, select template to provide new tenant with a processing environment suited to the tenant’s particular hosting requirements); and
creating the new tenant by associating the new tenant identifier with the snapshot of at least a portion of template tenant metadata of the determined template tenant at a point in time when the new tenant is to be created (Becker, pa 0107-0108, snapshot and unique identifier for new tenant). 

With regard to Dependent claim 4, 
Becker in view of Bruce teaches the method of claim 1, further comprising: when the new tenant is created, changing tenant data of the new tenant by changing at least one from the group consisting of: setting a permission, changing a layout, and changing a username (Becker, pa 0108, after export, user names may be changed).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565).

With regard to Independent claim 8, 
Becker teaches a system to create a tenant of a database system, the system comprising: 
at least one server (Becker, Fig. 2, provider server and tenant servers), to receive a request to create a new tenant (Becker, pa 0106, the provider may first select template tenant from tenant template database), select a template tenant to create the new tenant (Becker, pa 0106, provider may first select tenant template from tenant template database), wherein the template tenant is stored in a document object template file (Becker, pa 0092, Attribute analyzer 804 may instead determine that the data structure is tenant-specific. Accordingly, in one exemplary embodiment, provider 110 may store the data structure in a new schema called tenant template 808 (S. 950).). that is generated by selecting data from the immutable storage of the database system, converting the selected data to objects, and serializing the objects (Becker, pa 0083, Attribute analyzer 804 may analyze provider data structures 213 using data dictionary 216, to determine which data structures are independent of the tenant (i.e., shared data structures 214) and which data structures are dependent upon the tenant (i.e., tenant-specific data structures 215). & Fig. 8c & pa 0085, data structures in data dictionary 216 may include data structures describing provider data structures 213 by using one or more attributes, such as "attribute 1" to "attribute n" (840, , wherein the template tenant includes template tenant metadata and template tenant data (Becker, pa 0082, tenant template may be a database schema and may include table links and tenant-specific data structures) 
wherein the selected template tenant is used to create the new tenant which based on data from the received request that includes a type of tenant to be created, a type of data associated with the tenant to be created, and metadata associated with the tenant to be created (Becker, pa 0106, the selection of a template may be made to provide the new tenant with a processing environment suited to the tenant’s particular hosting requirements, such as a less complex environment), create a new tenant identifier based on the selected template tenant metadata (Becker, pa 0108, once the copy of tenant template database is created, the copy and its contents may be associated with a unique identifier), and create the new tenant by associating the new tenant identifier with a snapshot of at least a portion of the template tenant metadata at a point in time when the template tenant metadata is made accessible to the new tenant (Becker, pa 0107, the provider may create a copy of the tenant template database containing the selected template by performing a snapshot operation on the selected volume & pa 0108, the unique identifier enables the wherein the new tenant identifier of the new tenant is configured to point to the snapshot of at least a portion of the template tenant metadata (Becker, pa 0096, when generator copies tenant data structure into a new schema called tenant template 808, generator may also copy some of the data content from tenant data structures, pa 0098, a tenant may store identifiers, such as table links, to reference shared data structures included in provider database & pa 0110, tenant template may also include table links, therefore when the provider deploys a new tenant, tenant database may also get a copy of table links used to access shared data structures), and wherein the at least one server associates new tenant data created by the new tenant after the new tenant creation point in time with the new tenant, and wherein the new tenant data created by the new tenant subsequent to the new creation point in time is inaccessible to the template tenant (Becker, pa 0057, after tenant data structures are exported from provider database to a particular tenant database, the tenant data structures may thereafter be populated with data content specific to the respective tenant…tenant specific data are stored separate from one another in servers to ensure each of tenants information remains isolated and secured).; and 
at least one storage device to store tenant data associated with the tenant identifier and the template tenant (Becker, pa 0047, data storage devices 220A, 220B associated with tenant server & pa 0050, tenant databases 222A, 222B stored on data storage device). 
 data from the received request that includes a type of tenant to be created, a type of data associated with the tenant to be created, and metadata associated with the tenant to be created. 
Srinivasan teaches at least one server to receive a request to create a new tenant (Srinivasan, pa 0153, a single customer can create identity domains, or tenancies, within the IDM system) … data from the received request that includes a type of tenant to be created, a type of data associated with the tenant to be created, and metadata associated with the tenant to be created (Srinivasan, pa 0185, Upon the nominee's submission of the filled web-based form to the web server, the web server can cause the nominee's user identity to be created within customer identity domain 704, and can cause the specified role to be assigned to that user identity.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Becker with the teachings of Srinivasan because it allows a user to create a secure and isolated domain (Srinivasan, pa 0153).

With regard to Dependent claim 10,
Becker in view of Srinivasan and Bruce teaches the method of claim 1, wherein the at least one server selects the template tenant metadata of the template tenant by determining whether a template tenant exists based on a type of the request to form a new tenant (Becker, pa 0106, select template to provide new tenant ); and
creating the new tenant by associating the new tenant identifier with the snapshot of at least a portion of template tenant metadata of the determined template tenant at a point in time when the new tenant is to be created (Becker, pa 0107-0108, snapshot and unique identifier for new tenant). 

With regard to Dependent claim 11, 
Becker in view of Srinivasan teaches the system of claim 8, wherein when the new tenant is created, the at least one server changes tenant data of the new tenant by changing at least one from the group consisting of: setting a permission, changing a layout, and changing a username (Becker, pa 0108, after export, user names may be changed). 

Response to Arguments
Rejections of claims 1, 3, 4, 8, 10, and 11 under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Srinivasan et al. (US 2014/0075565).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169